—In an action to recover damages for personal injuries, etc., the third-party defendants appeal from an order of the Supreme Court, Kings County (Vaccaro, J.), dated August 26, 1994, which denied their motion to dismiss the third-party complaint as time-barred.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the third-party defendants’ motion to dismiss the third-party complaint as time-barred. To the extent that the third-party action is based on the failure to exercise due care in the performance of a contract and seeks recovery for damages to property or pecuniary interests recoverable in a contract action, the third-party action was timely brought within the six-year Statute of Limitations applicable to contract actions (see, Video Corp. v Flatto Assocs., 58 NY2d 1026; Sears, Roebuck & Co. v Eneo Assocs., 43 NY2d 389).
We have considered the appellants’ remaining contentions *515and find them to be without merit. Thompson, J. P., Copertino, Pizzuto and Goldstein, JJ., concur.